Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The instant first office action is in response to communication filed on 10/08/2021. 

Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the 

Internet Communications
4. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 
Priority
5.	16683696, filed 11/14/2019 is a continuation of PCT/JP2018/019110 , filed 05/17/2018 PCT/JP2018/019110 Claims Priority from Provisional Application 62507404, filed 05/17/2017 

Response to Arguments
6.	Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Applicant's argument:
A. Wada is non-analogous art. “…Wada is not analogous to the claimed invention that relates to "illumination light is modulated by the generated encrypted data." Applicant respectfully requests withdrawal of the rejection to the claims as Wada is non-analogous art”. 
In response to the above argument, Examiner clearly articulated arguments about “recording a captured image along with a timestamp recording the time at which the image was captured” motivation for combining the teachings of the Wada references, for example, fig. 1 of Wanda depicted an input device, such as a keyboard and a mouse, and an image input device, such as a memory card reader, a digital camera, and a scanner, are connected to the input unit 101, furthermore see paras. 0039,0048,0051,0059 and 0061 of Wada, for example. Furthermore, Examiner respectfully directed Applicant’s attention Van Eeuwijk (see Abstract, for example) “… an input for receiving images captured by a camera, of an environment illuminated by light from a light source; an image processing module; and a verification module. The image processing module is configured to process one or more of the images to decode a timestamp modulated into the light, and to output an indication of the decoded timestamp. The verification module is arranged to receive the indication of the decoded timestamp output by the image processing module, Outdry, 859 F.3d at 1370-71, citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).  
B. The cited references do not teach or suggest each and every limitation of independent claim 1 and Applicant further argue “… Wada does not teach or suggest "a control apparatus controlling the illumination apparatus".
In response to the above argument, fig. 1A Wand depicted when data having a wide luminance dynamic range, such as RAW data captured by a digital camera, is input to the printer as the input image data, the input image data is subjected to such luminance conversion processing that the image data is compressed within a luminance dynamic range that the printer can output and para 0039 of Wand discloses an input unit 101 is a serial bus interface, such as Universal Serial Bus (USB). Then, an input device, such as a keyboard and a mouse, and an image input device, such as a memory card reader, a digital camera, and a scanner, are connected to the input unit 101, for example and fig. 3 of Van Eeuwijk depicted the light source 2 comprises a lighting element 14 (e.g. comprising one or more LEDs), and a controller 10 

C. Wada does not teach or suggest "an imaging apparatus imaging the illumination light and an object at the same time to generate video data".
In response to the above argument, fig. 2 of Wada, para. 0048 of Wada discloses the image data is input from the digital camera or the like via an image data input unit 201, and, at the same time, image data information, such as information at the time of imaging, for example, exposure condition information, and luminance dynamic range information, is input via an image data information input unit 202. Furthermore, figs 1-5 of Van Eeuwijk and Para. 0010, 0012, 0023,0028,0029,0032,0036,0048,0060 of Van Eeuwijk discloses the camera may provide the timestamp combined with a cryptographically signed hash covering at least the timestamp (and optionally a digital certificate to aid verification). By using these cryptographic techniques the authenticity of the timestamp can be verified even after any visible artefacts in the still or video images have been removed through post-processing, for example. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 2018/0314182 A1, hereinafter refer as to Wada) in view of Van Eeuwijk et al. (US 2017/0124421 A1, hereinafter refer as to Van Eeuwijk).

Wada provide an information processing apparatus, an image processing system, a control system, and an information processing method for determining an illumination condition for irradiating a printed product on which an image is output... encrypted data indicating the illumination condition into the image data subjected to the image processing device for the adjustment of the illumination condition… the image output apparatus outputs the image data with the illumination condition embedded as the encrypted data therein onto the recording medium, thereby generating the printed product.

Van Eeuwijk provide an input for receiving images captured by a camera, of an environment illuminated by light from a light source; an image processing module; and a verification module. The image processing module is configured to process one or more of the images to decode a timestamp modulated into the light, and to output an indication of the decoded timestamp. The verification module is arranged to receive the indication of the decoded timestamp output by the image processing module, and based thereon to perform an at least partially automated verification of a time at which the one or more images were captured.

As per claim 1, Wada discloses a video recording apparatus comprising (figs 1A and 2 depicted image processing apparatus 100 and generated recording data, the storage unit 103 is a recording medium storing various kinds of programs and various kinds of data, for example): an (Abstract  discloses an apparatus is configured to determine an illumination condition for irradiating a printed product with light, for example); a control apparatus controlling the illumination apparatus (para. 0058 discloses apparatus 100 directed to reproducing an imaging scene, i.e., reproducing the luminance dynamic range of the input image data on the recording medium by actively controlling the illumination, for example) ; an imaging apparatus imaging the illumination light and an object at the same time to generate video data (fig. 4 depicted, generally, a luminance dynamic range of input image data input from an imaging unit, such as a camera, is wider than a luminance dynamic range of a printed product+illumination having a fixed illuminance, for example); and a storage apparatus storing the video data generated by the imaging apparatus, wherein the control apparatus generates encrypted data by using at least a portion of the video data imaged by the imaging apparatus (para. 0010 an apparatus configured to determine an illumination condition for irradiating a printed product with light, the printed product being generated by outputting an image onto a recording medium based on fed input image data, the apparatus includes an input unit configured to receive inputs of luminance dynamic range information of the input image data , for example) and used for encryption and controls the illumination apparatus such that the illumination light is modulated by the generated encrypted data (figs 11A and 11B depicted encrypted data indicating the illumination condition into the image data subjected to the image processing A for the adjustment of the illumination condition. In step S105, the image output apparatus outputs the image data with the illumination condition embedded as the encrypted data therein onto the recording medium, thereby generating the printed product, for example).       

Wada fails to explicitly disclose controls the illumination apparatus such that the illumination light is modulated by the generated encrypted data and encryption information generated as information changing in accordance with a date and time.

However, Van Eeuwijk disclose controls the illumination apparatus such that the illumination light is modulated by the generated encrypted data (para. 0066 discloses he first is in the coded light signal (which is as secure as the coded light system is secure), and the second is in the proof as generated in the camera (which is as secure as the camera is secure), for example) and encryption information generated as information changing in accordance with a date and time (para. 0039 discloses the light source may provide a cryptographically verifiable timestamp. For example, the timestamp may be encrypted using a symmetric or an asymmetric cipher, thereby requiring receiving parties to decrypt the timestamp. Alternatively, the timestamp may be combined with a digitally signed cryptographic message digest or hash of the message, for example). 

Wada and Van Eeuwijk are analogous art because they both are directed to recording a captured image along with a timestamp recording the time at which the image was captured and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Wada with the specified features of Van Eeuwijk because they are from the same field of endeavor.

In view of the above, having the method of Wada and then given the well- established teaching of Van Eeuwijk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wada with the teachings of Van Eeuwijk in order for recording a captured image along with a timestamp recording the time at which the image was captured (Van Eeuwijk: para. 0001). 

Regarding claim 2, the combination of Wada as modified by Van Eeuwijk discloses the apparatus according to claim 1 wherein the control apparatus further controls the illumination apparatus such that the illumination light is modulated based on date/time information indicative of a photographing date and time of video data and position information indicative (para. 0006 of Van Eeuwijk discloses the timestamp combined with the image material itself can represent a simple "proof of being there". For example, when the image depicts a person at a particular location, say near an ATM or near a landmark, the time-stamp in the image together with the image provides a proof that this person was at that location at the timestamp, for example).  
Regarding claim 3, the combination of Wada as modified by Van Eeuwijk discloses the apparatus according to claim 1 wherein the encryption information is generated every predetermined time (para. 0078 of Van Eeuwijk discloses, take for example a game in which players have to travel according to a predetermined itinerary (predetermined schedule for a predetermined journey, route or set of locations), for example).

Regarding claim 4, the combination of Wada as modified by Van Eeuwijk discloses apparatus according to claim 2, wherein the control apparatus controls the illumination apparatus such that the same encrypted data is repeatedly included in the illumination light a predetermined number of times (para. 0056 of Van Eeuwijk discloses timestamp.sub.1 above allows the verification of the Timestamp by decrypting the hash using the corresponding public key of the cryptographic key-pair, calculating the cryptographic hash of the timestamp, and comparing the decrypted and calculated hash values , For example). 
Regarding claim 5, the combination of Wada as modified by Van Eeuwijk discloses apparatus according to claim 1, wherein the encryption information is a hash function (para. 0053 of Van Eeuwijk discloses 0054] the f.sub.hash represents a cryptographic hash function, and para. 0055 of Van Eeuwijk discloses the E.sub.PK(.) function represents an asymmetric public key cipher, for example). 

Regarding claim 6, the combination of Wada as modified by Van Eeuwijk discloses apparatus according to claim 1, and a verification apparatus generating the encryption information changing in accordance with a date and time and verifying whether video data recorded by the video recording apparatus is falsified (fig. 5 step T40 of Van Eeuwijk discloses image processing module then outputs an indication of the timestamp in association with the image, so that at step T40 it can be used to verify the time at which the image (or images) was (or were) captured, and hence that the one or more object of interest 6 appearing in the image were present in the environment in question at that time, for example). 

As per claim 10, Wada discloses a video recording method for recording a video of an object by using a video recording apparatus (figs 1A and 2 depicted image processing apparatus 100 and generated recording data, the storage unit 103 is a recording medium storing various kinds of programs and various kinds of data, for example), the method comprising; generating an illumination light modulated based on the encrypted data (para. 0078  discloses An encrypted code 420 indicating a symbolized illumination condition like a so-called barcode is printed on the printed product itself. Then, when the printed product is mounted on the exhibition illumination apparatus,, for example); imaging the illumination light and the object at the same time to generate video data; and storing the video data generated by an imaging apparatus in a recording medium (para. 0058 discloses apparatus 100 directed to reproducing an imaging scene, i.e., reproducing the luminance dynamic range of the input image data on the recording medium by actively controlling the illumination, for example), wherein in the step of generating the encrypted data, the encrypted data is generated by using at least a portion of the video data imaged by the imaging apparatus and the encryption information (figs 11A and 11B depicted encrypted data indicating the illumination condition into the image data subjected to the image processing A for the adjustment of the illumination condition. In step S105, the image output apparatus outputs the image data with the illumination condition embedded as the encrypted data therein onto the recording medium, thereby generating the printed product, for example).        

the steps of: generating encryption information changed in accordance with a date and time as information used for encryption; generating encrypted data by using the encryption information.

However, Van Eeuwijk disclose the steps of: generating encryption information changed in accordance with a date and time as information used for encryption (para. 0039 discloses the light source may provide a cryptographically verifiable timestamp. For example, the timestamp may be encrypted using a symmetric or an asymmetric cipher, thereby requiring receiving parties to decrypt the timestamp. Alternatively, the timestamp may be combined with a digitally signed cryptographic message digest or hash of the message, for example); generating encrypted data by using the encryption information (para. 0066 discloses he first is in the coded light signal (which is as secure as the coded light system is secure), and the second is in the proof as generated in the camera (which is as secure as the camera is secure), for example). 

Wada and Van Eeuwijk are analogous art because they both are directed to recording a captured image along with a timestamp recording the time at which the image was captured and one of ordinary skill in the art would have had a reasonable expectation of success to modify the teachings of Wada with 

In view of the above, having the method of Wada and then given the well- established teaching of Van Eeuwijk, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wada with the teachings of Van Eeuwijk in order for recording a captured image along with a timestamp recording the time at which the image was captured (Van Eeuwijk: para. 0001). 

Allowable Subject Matter
8.	Claims 7-9 and 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Mauro [US Patent US 7,003,114 B1] provide a functional block diagram of a wireless transmitter 100 employing cryptographic security techniques is shown in FIG. 1. Audio information, such as voice, is converted from acoustic energy into electrical energy by transducer 102, typically a microphone. Transducer 102 could alternatively comprise a video device, for example a digital camera or a video recorder, for capturing light energy and converting the light energy into electrical signals. The electrical energy generated by transducer 102 is provided to a vocoder 104, which generally reduces the bandwidth necessary to transmit the audio information. Alternatively, a processing device suitable for the type of transducer is used in place of vocoder 104, such as a video processing device in the case of a camera used as transducer 102. Typically, vocoder 104 generates data frames at a constant, fixed rate, representing the original audio information. Alternatively, generates data frames at a variable rate. Each data frame is generally fixed in length, measured in milliseconds. The data frames are provided to a memory 106 in the exemplary embodiment, where they are stored briefly prior to encryption and further processing by other functional elements of transmitter 100. In the exemplary embodiment, memory 106 stores only one vocoder frame at a time. In another embodiment, memory 106 is not used to store vocoder frames as they are produced by vocoder 104. Rather, frames are provided directly to encryption module 108. Mauro discloses recording apparatus comprising: an illumination apparatus applying a modulated illumination light (fig. 1-3 and furthermore para. 0025 discloses visible light emitted by a light source, for example); a control apparatus controlling the illumination apparatus ( fig. 3 furthermore para. 0024 discloses, the light source 2 comprises a lighting element 14 (e.g. comprising one or more LEDs), and a controller 10 connected via a driver 12 to control the emission of light from the lighting element 14, for  example); an imaging apparatus imaging the illumination light and an object at the same time to generate video data (fig. 1-3 and furthermore para. 0023-0028, for example); and a storage apparatus storing the video data generated by the imaging apparatus, wherein the control apparatus generates encrypted data by using at least a portion of the video data imaged by the imaging apparatus and encryption information generated as information changing in accordance with a date and time (para. 0039 discloses timestamp may be encrypted using a symmetric or an asymmetric cipher, thereby requiring receiving parties to decrypt the timestamp,  for example) and used for encryption, and controls the illumination apparatus such that the illumination light is modulated by the generated encrypted data (fig. 1-3 and furthermore para. 0038 and 0039, for example).

10.	Koninklijke Philips ( EP 2 503 852) provide provided a light detection system which is capable of determining in light embedded codes by detecting light in a scene which is illuminated by an illumination system (110) comprising one or more light sources (111,112,113) each providing a light contribution (111 , 112 , 113 ) comprising an embedded code (ID#1, ID#2, ID#3) emitted as a temporal sequence of modulations in a characteristics of the light emitted. The light detection system comprises light detection means (220), which are arranged for acquiring at least one image of the scene, where the image is acquired a plurality of temporal shifted line instances. Each line of the acquired image comprises an instance of the temporal sequence of modulations of the first embedded code. The light detection system further comprises means (230) for determining embedded codes from the spatial pattern of modulations.
10.	Avrahami (US 2015/0222843 A1) provide the media distribution component for execution on the processor circuit to generate first signals to present a data window of at least one auxiliary data file of the auxiliary data part on the integrated display, and generate second signals to present one or more video frames of the video part on the external display, each video frame of video frames for simultaneous presentation with a data entry recorded with the video frame 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
January 3, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434